
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into effective
as of December 2, 2008 (the “Effective Date”), by and between Asianada, Inc., a
Delaware corporation and its affiliates and/or subsidiaries (the “Company”), and
Jeffrey A. Schwartz (the “Executive”). The Company and the Executive are
hereinafter collectively referred to as the “Parties,” and individually referred
to as a “Party.”
 
Recitals
 
A. The Company desires assurance of the association and services of the
Executive in order to retain the Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage the Executive’s services on
the terms and conditions set forth in this Agreement.
 
B. The Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.
 
Agreement
 
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
 
1.
EMPLOYMENT.

 
1.1 Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement. The term of this Agreement shall commence on the Effective Date
and shall continue until December 2, 2011 (the “Term”), unless terminated
earlier in accordance with Section 4 herein. On the last day of the Term, the
Executive shall immediately resign from all positions with the Company.
 
1.2 Title. The Executive shall have the title of Chief Executive Officer and
Chairman of the Board of Directors and Executive shall serve in such other
capacity or capacities as the Board of Directors of the Company may from time to
time prescribe. The Executive shall report directly to the Company’s Board of
Directors.
 
1.3 Duties. (i) During the Term, the Executive shall devote the Executive’s full
working time and attention and use the Executive’s best efforts and skill to
further the interests of the Company. The Executive shall do and perform all
services, acts or things necessary or advisable to manage and conduct the
business of the Company and which are normally associated with the positions of
Chief Executive Officer and Chairman of the Board of Directors, consistent with
the bylaws of the Company and as required by the Company’s Board of Directors.
 
 
i

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding the foregoing, the Company acknowledges that Executive may:
(A) engage in the activities set forth on Schedule 1.3 attached hereto;
(B)  pursue business opportunities that are not competitive with the Company’s
business, provided, however, that prior to pursuing any such opportunity (1) the
Executive discloses to the Company the terms and conditions of such business
opportunity that Executive wishes to pursue, and (2) the Company waives its
right to pursue such business opportunity; and (C) serve on other boards of
directors or civic, professional or charitable boards or committees, provided,
however, that (1) any such service is not in conflict with Executive’s primary
responsibilities and obligations to the Company and (2) the Board of Directors
of the Company provides its prior consent to any such service on other boards of
directors or civic, professional or charitable boards or committees.
 
1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by the written policies and practices established by the
Company and its Board of Directors and in effect from time to time. In the event
that the terms of this Agreement differ from or are in conflict with the
Company’s policies or practices or the Company’s employee handbook or general
employment policy memorandum to its employees, if any, then this Agreement shall
control.
 
1.5 Location. Unless the Parties otherwise agree in writing, during the term of
this Agreement, the Executive shall perform the services Executive is required
to perform pursuant to this Agreement at the Company’s offices, located in Los
Angeles, California, or at any other place at which the Company maintains an
office; provided, however, that the Company may from time to time require the
Executive to travel temporarily to other locations in connection with the
Company’s business.
 
2.
LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

 
2.1 Covenant Not to Compete. Except with the prior written and signed consent of
the Company’s President or other executive officer (other than Executive) the
Executive will not, during the Term of this Agreement, and any period during
which the Executive is receiving compensation or any other consideration from
the Company, including severance pay pursuant to Section 4.4.3 herein, engage in
competition with the Company or any of its affiliates, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of developing and marketing the products or services which are in the
same field of use, or which otherwise compete with the products or services or
proposed products or services of the Company.
 
2.2 Agreement Not to Participate in Company’s Competitors. During the Term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by Executive
to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise or in any company, person or entity that is, directly or
indirectly, in competition with the business of the Company or any of its
affiliates. Ownership by the Executive, as a passive investment, of less than
one percent (1%) of the outstanding shares of capital stock of any corporation
with one or more classes of its capital stock listed on a national securities
exchange or publicly traded on the NASDAQ Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.
 
3.
COMPENSATION OF THE EXECUTIVE.

 
3.1 Base Salary; Discretionary Bonus. (i) The Company shall pay the Executive a
base salary of Two Hundred Fifty Thousand Dollars ($250,000) per year (the “Base
Salary”), less payroll deductions and all required withholdings payable in
regular periodic payments in accordance with Company policy. Any Base Salary
shall be prorated for any partial year of employment on the basis of a 365-day
fiscal year.
 
 
ii

--------------------------------------------------------------------------------

 
 
(ii) In addition to the Base Salary, the Company may pay you a bonus on terms
and conditions, and pursuant to the sole discretion, established by the Board of
Directors of the Company (any such bonus, the “Bonus”). Any such Bonus will be
determined by the Board of Directors of the Company and then, if applicable,
paid by the Company prior to February 15 of each calendar year during which the
Executive remains employed by the Company.


3.2 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.
 
3.3 Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executive or key management
employees. Additionally, Company will reimburse Executive for any COBRA premiums
and costs for health insurance coverage, that he maintains and that is in effect
after the Effective Date, until the first day the Executive is covered under
Company’s health benefit plan. Company will not reimburse Executive for any
COBRA premiums and costs for health insurance that is or was in effect prior to
the Effective Date. The maximum amount Company will reimburse Executive for
COBRA premiums and costs for each calendar year is $12,000.
 
4.
TERMINATION.

 
4.1 Termination By the Company. The Executive’s employment with the Company may
be terminated under the following conditions:
 
4.1.1 Death or Disability. The Executive’s employment with the Company shall
terminate effective upon the date of the Executive’s death or “Complete
Disability” (as defined in Section 4.5.1).
 
4.1.2 For Cause. The Company may terminate the Executive’s employment under this
Agreement for “Cause” (as defined in Section 4.5.3) by delivery of written
notice to the Executive specifying the Cause or Causes relied upon for such
termination. Any notice of termination given pursuant to this Section 4.1.2
shall effect termination as of the date specified in such notice or, in the
event no such date is specified, on the last day of the month in which such
notice is delivered or deemed delivered as provided in Section 8 below.
 
4.1.3 Without Cause. The Company may terminate the Executive’s employment under
this Agreement at any time and for any reason by delivery of written notice of
such termination to the Executive. Any notice of termination given pursuant to
this Section 4.1.3 shall effect termination as of the date specified in such
notice or, in the event no such date is specified, on the last day of the month
in which such notice is delivered or deemed delivered as provided in Section 8
below.
 
4.2 Termination By The Executive. The Executive may terminate the Executive’s
employment with the Company under the following conditions:
 
 
iii

--------------------------------------------------------------------------------

 
 
4.2.1 Good Reason. The Executive may terminate the Executive’s employment under
this Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery
of written notice to the Company specifying the “Good Reason” relied upon by the
Executive for such termination, provided that such notice is delivered within
one (1) month following the occurrence of any event or events constituting Good
Reason and that Executive has provided the Company a minimum of thirty (30) days
written notice and an opportunity to cure the event which constitutes “Good
Reason.”
 
4.2.2 Without Good Reason. The Executive may terminate Executive’s employment
hereunder for other than “Good Reason” upon fourteen (14) days written notice to
the Company.
 
4.3 Termination by Mutual Agreement of the Parties. The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.
 
4.4 Compensation Upon Termination.
 
4.4.1 Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.5.1, the
Company shall pay the Executive’s accrued Base Salary and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination to Executive and/or Executive’s heirs, and the
Company shall thereafter have no further obligations to the Executive and/or
Executive’s heirs under this Agreement.
 
4.4.2 Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause (based upon the affirmative vote of a
majority of directors of the Board of Directors of the Company), or if the
Executive terminates employment hereunder without Good Reason, the Company shall
pay the Executive’s accrued Base Salary and accrued and unused vacation benefits
earned through the date of termination at the rate in effect at the time of the
notice of termination to Executive, and the Company shall thereafter have no
further obligations to the Executive under this Agreement.
 
4.4.3 Without Cause or Good Reason. If the Executive shall terminate the
Executive’s employment with the Company for Good Reason or the Company shall
terminate the Executive’s employment without Cause, then upon the Executive’s
furnishing to the Company an executed release and waiver of claims, the
Executive shall be entitled to the following:
 
(i) the Executive’s Base Salary and accrued and unused vacation earned through
the date of termination, subject to standard deductions and withholdings; and
 
(ii) continuation of the Executive’s annual Base Salary in effect at the time of
termination for a period of the lesser of (A) the number of months then left on
the Term and (B) 12 months, payable in monthly installments after the
Termination Date, subject to standard deductions and withholdings. The foregoing
notwithstanding, any income earned by Executive from any source during the
period following the termination of Executive’s employment shall offset the
salary continuation obligation contained in this Section 4.4.3.
 
 
iv

--------------------------------------------------------------------------------

 


4.4.4 Covenant Not to Compete. Notwithstanding any provisions in this Agreement
to the contrary, including any provisions contained in this Section 4.4, the
Company’s obligations, and the Executive’s rights, pursuant to Section 4.4.3
shall cease and be rendered a nullity immediately should the Executive violate
the provision of Section 2.2 herein, or should the Executive violate the terms
and conditions of the Executive’s Proprietary Information Agreement.
 
4.4.5 Termination of Obligations. In the event of the termination of the
Executive’s employment hereunder and pursuant to this Section 4, the Company
shall have no obligation to pay Executive any Base Salary or other compensation
or benefits, except as provided in this Section 4 or for benefits due to the
Executive (and/or, if applicable, the Executive’s dependents under the terms of
the Company’s benefit plans). Executive acknowledges and agrees that upon
termination (for any reason) the Company may offset amounts Executive owes it or
its affiliates or subsidiaries against any amount it owes Executive pursuant to
this Section 4.4.
 
4.5 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
4.5.1 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force. In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board of Directors of the Company, based upon medical advice
or an opinion provided by a licensed physician acceptable to the Board of
Directors of the Company, determines to have incapacitated the Executive from
satisfactorily performing all of the Executive’s usual services for the Company
for a period of at least seventy-five (75) days during any twelve (12) month
period (whether or not consecutive). Based upon such medical advice or opinion,
the determination of the Board of Directors of the Company shall be final and
binding and the date such determination is made shall be the date of such
Complete Disability for purposes of this Agreement.
 
4.5.2 Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:
 
(i) the Company’s material breach of its obligations under this Agreement;
 
(ii) a failure by the Company to obtain from any successor, before the
succession takes place, an agreement to assume and perform all of the terms and
conditions of this Agreement; or
 
(iii) if there occurs a ‘Change in Control’ (as defined below) and there is any
change in the material duties or responsibilities which are substantially
inconsistent with the Executive’s title, position or responsibilities, or any
material diminution in the scope of the Executive’s responsibilities or
authority.
 
 
v

--------------------------------------------------------------------------------

 


4.5.3 For Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events:
 
(i) the Executive’s failure to satisfactorily perform the Executive’s job duties
under this Agreement;
 
(ii) failure by the Executive to comply with all material applicable laws in
performing the Executive’s job duties or in directing the conduct of the
Company’s business;
 
(iii) failure by the Executive to follow the Company’s policies and procedures;
 
(iv) commission by the Executive of any felony or intentionally fraudulent or
other act against the Company, or its affiliates, subsidiaries, employees,
agents, representatives or clients which demonstrates the Executive’s
untrustworthiness or lack of integrity;
 
(v) the Executive’s failure to maintain any license required to perform the
duties contemplated under this Agreement;
 
(vi) the Executive’s engaging or in any manner participating in any activity
which is competitive with or intentionally injurious to the Company or any of
its affiliates or which violates any material provisions of Section 5 hereof; or
 
(vii) the Executive’s commission of any fraud against the Company or any of its
affiliates or use or intentional appropriation for his personal use or benefit
of any funds or properties of the Company not authorized by the Company’s Board
of Directors or President to be so used or appropriated.
 
4.5.4 A “Change in Control” shall be deemed to have occurred if:


(i) any person, entity or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), other
than the Company or an employee benefit plan of the Company, acquires, directly
or indirectly, the beneficial ownership (as defined in Section 13(d) of the Act)
of any voting security of the Company, and immediately after such acquisition
such person, entity or group is, directly or indirectly, the beneficial owner of
voting securities representing Fifty One Percent (51%) or more of the total
voting power of all of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors;


(ii) upon the first purchase of common stock of the Company pursuant to a tender
or exchange offer (other than a tender or exchange offer made by the Company);
 
 
vi

--------------------------------------------------------------------------------

 
 
(iii) the stockholders of the Company shall approve a merger, consolidation,
recapitalization or reorganization of the Company, or a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in more than fifty one percent (51%) of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
all of the outstanding voting securities of the Company immediately prior to the
transactions with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or


(iv) the stockholders of the Company shall approve a plan of complete
liquidation or dissolution of the Company, or an agreement for the sale or
disposition by the Company of all or substantially all of its assets and/or the
Company’s business or material components thereof.
 
4.6 Survival of Certain Sections. Sections 2.2, 4.4.3, 4.4.4, 5, 9 and 17 of
this Agreement will survive the termination of this Agreement.
 
5.
CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION.

 
5.1 The Executive agrees to execute and abide by the Proprietary Information
Agreement attached hereto as Exhibit A.
 
5.2 The Executive recognizes that Executive’s employment with the Company will
involve contact with information of substantial value to the Company, which is
not old and generally known in the trade, and which gives the Company an
advantage over its competitors who do not know or use it, including but not
limited to, techniques, processes, know how, strategies, marketing, and/or
advertising plans or arrangements, developments, computer programs, sales,
supplier, customer lists and information, service provider, vendor, employee
lists and information, distributor, customer biographical information, and
business and financial information relating to the business, products, services,
practices and techniques of the Company, (hereinafter referred to as
“Confidential and Proprietary Information”). Executive acknowledges that the
Company has expended substantial time and money to create, acquire, gather and
maintain the confidentiality of its Confidential and Proprietary Information.
The Executive will at all times regard and preserve as confidential such
Confidential and Proprietary Information obtained by the Executive from whatever
source and will not, either during Executive’s employment with the Company or
thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company’s Board of Directors.
 
5.3 While employed by the Company and for one (1) year thereafter, the Executive
agrees that in order to protect the Company’s Confidential and Proprietary
Information from unauthorized disclosure or use, that the Executive will not,
either directly or through others, solicit or attempt to solicit any Company
employee, consultant, independent contractor, agent, broker, client or customer
to terminate his or her relationship with the Company. Executive expressly
acknowledges that any attempt by Executive to disrupt the Company’s business
relationships with its clients, customers or agents, that were the Company’s
clients, customers or agents during the year immediately preceding Executive’s
termination, would necessarily require the Executive to use or disclose the
Company’s Confidential and Proprietary Information. Executive acknowledges that
obtaining proof of such use or disclosure, however, would be extremely difficult
for the Company to obtain. Executive further acknowledges that the harm done to
the Company by the use or disclosure of its Confidential and Proprietary
Information while significant, may be difficult to assess, thereby necessitating
the restrictions provided herein and that given the harm that could be caused to
the Company by such disclosure or use, the restrictions provided herein are
reasonable and necessary; and would not prevent, harm or impede the Executive
from engaging in Executive’s chosen profession.
 
 
vii

--------------------------------------------------------------------------------

 
 
6.
EXPENSES

 
6.1 Reimbursement. The Company shall promptly reimburse Executive for all
reasonable business expenses, incurred by Executive in promoting the business of
the Company, including expenditures for entertainment and travel. Each business
expense shall be reimbursable only if Executive furnishes to the Company
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of that expenditure as an income tax deduction.
 
7.
ASSIGNMENT AND BINDING EFFECT.

 
This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.
 
8.
NOTICES.

 
All notices or demands of any kind required or permitted to be given by the
Company or the Executive under this Agreement shall be given in writing and
shall be personally delivered (and receipted for) faxed during normal business
hours or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:
 

If to the Company:
Asianada, Inc.

2121 Avenue of the Stars
Suite 2550
Los Angeles, California 90067
 

If to the Executive:
Jeffrey A. Schwartz

23679 Calabassas Road
Suite 773
Calabassas, California 91302


Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.
 
 
viii

--------------------------------------------------------------------------------

 
 
9.
CONFIDENTIALITY OF TERMS.

 
Executive acknowledges that Executive has been informed by the Company that the
Company would suffer irreparable harm if any of the terms of this Agreement were
disclosed to any Company employee or any third party. Executive agrees not to
disclose the terms of this Agreement to any other person or entity without the
express prior written consent of the Company’s Board of Directors. This Section
9 is a material term of this Agreement. If Executive breaches this Section 9:
(a) the Company may reduce or terminate the amount of Base Salary owing or
payable under this Agreement; and/or (b) the Company may exercise any rights it
has under this Agreement including, without limitation, terminating this
Agreement pursuant to Section 4.1.2.
 
10.
POLICIES AND PROCEDURES.

 
Executive agrees to strictly comply with all of the Company’s policies and
procedures that may be in effect from time to time, including, without
limitation, the Company’s Expense Reimbursement Policies and Procedures, the
Company’s Conflict of Interest Policies and Procedures, the Company’s Harassment
in the Workplace Policy, and the Company’s Equal Opportunity Policies and
Procedures, if any, and to fulfill all such duties and requirements set forth
therein.
 
11.
CHOICE OF LAW.

 
This Agreement is made in Los Angeles, California. This Agreement shall be
construed and interpreted in accordance with the laws of the State of
California.
 
12.
INTEGRATION.

 
This Agreement contains the complete, final and exclusive agreement of the
Parties relating to the terms and conditions of the Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties.
 
13.
AMENDMENT.

 
This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and an executive officer of the Company (other than
Executive).
 
14.
WAIVER.

 
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
 
15.
SEVERABILITY.

 
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any term, word, phrase or provision of this
Agreement shall not render any other term, word, phrase or provision of this
Agreement unenforceable, invalid or illegal. Such court shall have the authority
to modify or replace the invalid or unenforceable term, word, phrase or
provision with a valid and enforceable term, word, phrase or provision which
most accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, word, phrase or provision.
 
 
ix

--------------------------------------------------------------------------------

 
 
16.
INTERPRETATION; CONSTRUCTION.

 
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged, and has had the opportunity to consult with, Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement.
 
17.
REPRESENTATIONS AND WARRANTIES.

 
The Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any person or entity.
 
18.
COUNTERPARTS.

 
This Agreement may be executed via facsimile or PDF and in two counterparts,
each of which shall be deemed an original, all of which together shall
contribute one and the same instrument.
 
19.
TRADE SECRETS OF OTHERS.

 
It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its affiliates seek to elicit
from the Executive any such information. Consistent with the foregoing, the
Executive shall not provide to the Company and/or its affiliates, and the
Company and/or its affiliates shall not request, any documents or copies of
documents containing such information.
 
20.
ADVERTISING WAIVER.

 
The Executive agrees to permit the Company and/or its affiliates, and persons or
other organizations authorized by the Company and/or its affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its affiliates, or the
machinery and equipment used in the provision thereof, in which the Executive’s
name and/or pictures of the Executive taken in the course of the Executive’s
provision of services to the Company and/or its affiliates, appear. The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution.
 
 
x

--------------------------------------------------------------------------------

 
 
21.
ARBITRATION. ARBITRATION.

 
21.1 Arbitrable Claims. All disputes between Executive (and Executive’s
attorneys, successors, and assigns) and the Company (and its affiliates,
shareholders, directors, officers, employees, agents, successors, attorneys, and
assigns) relating in any manner whatsoever to Executive’s employment or the
termination of Executive’s employment, including, without limitation, all
disputes arising under this Agreement (“Arbitrable Claims”), shall be resolved
by final and binding arbitration to the fullest extent permitted by law. All
persons and entities specified in the preceding sentence (other than Company and
Executive) shall be considered third-party beneficiaries of the rights and
obligations created by this Section 21. Arbitrable Claims shall include, but are
not limited to, contract (express or implied) and tort claims of all kinds, as
well as all claims based on any federal, state, or local law, statute, or
regulation, excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act, the Family Medical Leave Act as well as all claims under any applicable
state or federal statute including but not limited to the California Labor Code,
and any claims asserting wrongful termination, breach of contract, breach of the
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, harassment, discrimination, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, fraud, defamation, invasion of privacy, all
claims related to disability and all wage or benefit claims, including but not
limited to claims for salary, bonuses, profit participation, commissions, stock,
stock options, vacation pay, fringe benefits or any form of compensation.
Arbitration shall be final and binding upon the Parties and shall be the
exclusive remedy for all Arbitrable Claims, except that the Parties may seek
interim injunctive relief and other provisional remedies in court as set forth
in this Agreement. The Parties hereby waive any rights they may have to trial by
jury or any other form of administrative hearing or procedure in regard to the
Arbitrable Claims.
 
21.2 Procedure. Arbitration of Abitrable Claims shall be in accordance with the
then existing JAMS Rules for the Resolution of Employment Disputes, as amended
(“JAMS Employment Rules”), as augmented in this Agreement. Arbitration shall be
initiated as provided by the JAMS Employment Rules, although the written notice
to the other Party initiating arbitration shall also include a statement of the
claim(s) asserted and all the facts upon which the claim(s) are based. Either
Party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Otherwise, neither Party shall initiate or
prosecute any lawsuit or administrative action in any way related to any
Arbitrable Claim. All arbitration hearings under this Agreement shall be
conducted at the JAMS office located nearest to Irvine, California. The Federal
Arbitration Act shall govern the interpretation and enforcement of this Section
21.
 
 
xi

--------------------------------------------------------------------------------

 
 
21.3 Arbitrator Selection and Authority. All disputes involving Arbitrable
Claims shall be decided by a single arbitrator. The arbitrator shall be selected
by mutual agreement of the Parties within thirty (30) days of the effective date
of the notice initiating the arbitration. If the Parties cannot agree on an
arbitrator, then the complaining Party shall notify JAMS and request selection
of an arbitrator in accordance with the JAMS Employment Rules. The arbitrator
shall have only such authority to award equitable relief, damages, costs, and
fees as a court would have for the particular claim(s) asserted and any action
of the arbitrator in contravention of this limitation may be the subject of
court appeal by the aggrieved Party. No other aspect of any ruling by the
arbitrator shall be appealable, and all other aspects of the arbitrator’s ruling
shall be final and non-appealable, except as set forth herein. The arbitrator
shall have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law. The
arbitrator shall be required to issue a written arbitration decision including
the arbitrator’s essential findings, conclusions and a statement of award. The
Company shall pay all arbitration fees in excess of what the Executive would
have to pay if the dispute were decided in a court of law. Except as set forth
herein, the arbitrator shall have exclusive authority to resolve all Arbitrable
Claims, including, but not limited to, whether any particular claim is
arbitrable and whether all or any part of this Agreement is void or
unenforceable.
 
21.4 Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the Parties to the proceedings, their counsel, witnesses and experts, the
arbitrator, and, if involved, the court and court staff All documents filed with
the arbitrator or with a court shall to the extent allowed by law be filed under
seal. The Parties shall stipulate to all arbitration and court orders necessary
to effectuate fully the provisions of this subsection 21.4 concerning
confidentiality.
 
21.5 Continuing Obligations. The rights and obligations of Executive and Company
set forth in this Section 21 shall survive the termination of Executive’s
employment and the expiration of this Agreement.
 
21.6 Exception for Injunctive Relief. Notwithstanding the foregoing, in order to
provide for interim relief pending the finalization of arbitration proceedings
hereunder, nothing in this Section 21 shall prohibit the Parties from pursuing,
a claim for interim injunctive relief, for other applicable provisional
remedies, and/or for related attorneys’ fees in a court of competent
jurisdiction in order to prevent irreparable harm pending the conclusion of the
arbitration.
 
21.7 JAMS Appeal. The Parties also hereby agree to the JAMS Optional Appeal
Procedures in the event either Party wishes to appeal any aspect of the original
single arbitrator’s award pursuant to Section 21.3 herein.
 
21.7.1 The appeal panel will consist of three neutral members unless the Parties
agree that there will be one neutral member. Upon the filing of an appeal in
accordance with Section 20.7.2 below, the JAMS case manager will recommend to
the Parties an appeal panel and will make any disclosures that are mandated by
applicable law regarding the candidates for the appeal panel. The case manager
will seek the agreement of the Parties as to the selection of the appeal panel
members. If the Parties do not agree on the composition of the appeal panel
within seven (7) calendar days of having received the case manager
recommendations for the appeal panel the JAMS case manager will appoint an
appeal panel.
 
21.7.2 The Procedure for filing and arguing an appeal shall be as follows:
 
(i) any Party may appeal an arbitration award that has been rendered pursuant to
Section 21.3 herein and has become final. The appeal must be served, in writing,
to the JAMS case manager and on the opposing Party within fourteen (14) calendar
days after the arbitration award has become final. The letter or other writing
evidencing the appeal must specify those elements of the arbitration award that
are being appealed and must contain a brief statement of the basis for the
appeal.
 
 
xii

--------------------------------------------------------------------------------

 
 
(ii) Within seven (7) calendar days of the service of the appeal, the opposing
Party may serve on the JAMS case manager and on the opposing Party a
cross-appeal with respect to any element of the arbitration award. The letter or
other writing evidencing the cross-appeal must specify those elements of the
arbitration award that are being appealed and must contain a brief statement of
the basis for the cross-appeal.
 
(iii) The record on appeal will consist of the stenographic or other record of
the arbitration hearing and all exhibits, deposition transcripts, and affidavits
that had been accepted into the record of the arbitration hearing by the
original arbitrator selected per Section 21.3. The Parties will cooperate with
the JAMS case manager in compiling the record on appeal, and the JAMS case
manager will provide the record to the appeal panel. No evidence not previously
accepted by the original arbitrator will be considered by the appeal panel,
unless the basis of the appeal is non-acceptance by the original arbitrator of
certain evidence or unless the appeal panel determines that there is good cause
to re-open the record pursuant to the applicable JAMS Arbitration Rules.
 
(iv) The Parties may elect to rely on the memoranda or briefs previously
submitted to the original arbitrator. In the absence of such election, the JAMS
case manager will obtain the agreement of the Parties on a briefing schedule. If
no agreement is reached, the JAMS case manager will set a reasonable briefing
schedule.
 
(v) The appeal panel will conduct an oral argument if all Parties request such
argument or may conduct oral argument, in complex cases or unusual
circumstances, on its own initiative. If there is to be oral argument, the JAMS
case manager will obtain the agreement of the Parties on both the date of such
argument and the duration, including the allocation of time. In the absence of
agreement, the appeal panel will set the date and duration of the oral argument,
including the allocation of time.
 
21.7.3 Once an appeal has been timely filed, the arbitration award is no longer
considered final for purposes of seeking judicial enforcement, modification or
vacating pursuant to the applicable JAMS Arbitration Rules.
 
21.7.4 The appeal panel will apply the same standard of review that the
first-level appellate court in the applicable California jurisdiction would
apply to an appeal from the trial court decision. The appeal panel will respect
the evidentiary standard set forth in Rule 22(d) of the JAMS Comprehensive
Arbitration Rules, as amended. The appeal panel may affirm, reverse or modify an
award. The appeal panel may not remand to the original arbitrator, but may
re-open the record in order to review evidence that had been improperly excluded
by the original arbitrator or evidence that is now necessary in light of the
panel’s interpretation of the relevant substantive law. A three-member appeal
panel will make its decision by majority vote and, absent good cause for an
extension, will issue the decision within twenty-one (21) calendar days of the
date of either oral argument, the receipt of the new evidence or receipt of the
record and of all briefs, whichever is applicable or later. The appeal panel’s
decision will consist of a written statement, unless all Parties agree
otherwise.
 
 
xiii

--------------------------------------------------------------------------------

 
 
21.7.5 If a Party refuses to participate in the appeal procedure set forth
herein after having agreed to do so, the appeal panel will maintain jurisdiction
over the appeal and will consider the appeal as if all Parties were
participating, including retaining the authority to modify any arbitration award
or element of an arbitration award that had previously been entered in favor of
the non-participating Party, assuming it finds that the record, after
application of the appropriate standard of appeal, justifies such action.
 
21.7.6 After the appeal panel has rendered a decision, JAMS will issue the
decision by serving copies on the Parties. Service will be deemed effective five
(5) calendar days after deposit in the U.S. Mail. Upon service of the appeal
panel decision, the arbitration award will be final for purposes of judicial
review.
 
21.8 Severability. If for any reason all or part of this arbitration provision
is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or regulation in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other part of this arbitration provision
or any other jurisdiction, but this provision shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable part
or parts of this arbitration provision had never been contained herein,
consistent with the general intent of the Parties, as evidenced herein, insofar
as possible.
 
I have read Section 21 herein and irrevocably agree to arbitrate any dispute as
identified above. /s/ JS            (Executive’s Initials).
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above.
 

 
ASIANADA, INC.
         
By:
/s/ Charles Bentz
   
Name:
Charles Bentz
   
Title:
Chief Financial Officer
           
/s/ Jeffrey Schwartz
   
Jeffrey Schwartz
 



 
xiv

--------------------------------------------------------------------------------

 